Exhibit 10.4

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (the “Fourth Amendment” or this
“Amendment”) is made as of February 7, 2018 (the “Effective Date”), by and
between First Foundation Inc., a Delaware corporation and First Foundation
Advisors (“FFA”), a California corporation (collectively the “Employer”), and
Ulrich E. Keller, Jr. (“Executive”), with reference to the following:

 

RECITALS

 

WHEREAS, Employer and Executive are parties to that certain Employment Agreement
dated as of December 31, 2009, as amended by that certain First Amendment to
Employment Agreement dated as of December 28, 2012, that certain Second
Amendment to Employment Agreement dated as of August 31, 2013, and that certain
Third Amendment to Employment Agreement dated as of January 26, 2016 (as
amended, the “Employment Agreement”).

 

WHEREAS, FFA is engaged in the business of providing  investment management,
wealth management and advisory services primarily to high net worth individuals
as a wholly-owned subsidiary of First Foundation Inc., which, through its
subsidiaries (collectively “Affiliates”), provides commercial banking,
investment management, wealth management, advisory services, trust services and
other financial services to the public.

 

WHEREAS, Employer and Executive desire to amend the Employment Agreement in the
manner and to the extent set forth hereinafter.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged, and with the intent to be legally bound hereby,
Employer and Executive agree as follows:

 

1.Amendment to Section 4.  The second sentence of Section 4 of the Employment
Agreement is hereby amended to read in its entirety as follows:

 

“The expiration date of the Term of the Agreement is hereby extended to December
31, 2020.”  

 

2.Amendment and Restatement of Section 7.  Section 7 of the Employment Agreement
is hereby amended and restated to read in its entirety as follows:

 

“7.Compensation Upon Termination.

(a)Termination Generally.  If Executive’s employment with Employer expires or is
terminated (whether by Employer or Executive) for any reason during the Term,
Employer shall pay or provide to Executive (or to his/her authorized
representative or estate): (i) any unpaid Base Annual Salary earned through the
date of such termination; (ii) any unpaid incentive compensation that is deemed
earned and has become payable under the terms of any incentive compensation
program in which Executive was participating at the time of or had participated
prior to such expiration or termination of employment; (iii) unpaid expense
reimbursements; (iv) accrued but unused vacation, and (v) any vested benefits
Executive may have earned under any employee benefit plan of Employer prior to
the expiration or termination of Executive’s employment; provided, however, that
notwithstanding the foregoing provisions of this Section 7(a), if Executive’s
employment is terminated for Cause pursuant to Section 6(a) above or pursuant to
Section 6(f), due to certain Regulatory Actions, then, unless otherwise required
by applicable law, Executive shall not be entitled to receive any unpaid
incentive compensation that might otherwise have been due to Executive. All
payments required to be made pursuant to this Section 7(a) shall be made within
thirty (30) days following termination or on such earlier date as is required by
applicable law.

 

--------------------------------------------------------------------------------

 

(b)Termination by the Employer Without Cause or by Executive for Good
Reason.  In the event of a termination of Executive’s employment by Employer
without Cause pursuant to Section 6(b) above, or by Executive for Good Reason
pursuant to Section 6(c) above, then subject to Executive’s execution, delivery
and non-revocation within sixty (60) days following the date of termination of
an agreement, that is satisfactory in a form and substance to Employer,
releasing any and all legal claims (known or unknown) Executive may have against
Employer or any or its Affiliates, Employer shall provide to Executive the
following termination benefits (“Termination Benefits”):

(i)A severance payment (the “Severance Payment”) in an amount equal to  (x)
twelve (12) months of Executive’s Base Annual Salary or (y) the aggregate Base
Annual Salary that would have been paid to Executive for the remainder of the
Term of the Agreement if such remaining Term is shorter than the aforementioned
12 month period, as the case may be (the “Termination Benefits Period”); and

(ii)continuation during the Termination Benefits Period of group health plan
benefits to the extent authorized by and consistent with 29 U.S.C. § 1161 et
seq. (commonly known as “COBRA”), subject to payment of premiums by Executive at
the active employee’s rate and solely to the extent that such continuation will
not subject Employer or its Affiliates to any tax or penalty under Section
105(h) of the Internal Revenue Code of 1986, as amended (the “Code”) or the
Patient Protection and Affordable Care Act (the “Health Insurance Cost Sharing
Benefit”).

Notwithstanding the foregoing provisions of this Section 7(b) or any other
provision of this Agreement to the contrary, (A) the Severance Payment and the
Health Insurance Cost Sharing Benefit that would otherwise be payable to
Executive pursuant to this Section 7(b) shall be reduced by the amount of any
severance compensation or health insurance benefits that are due or are
otherwise paid to Executive under any separate severance compensation or change
in control or similar agreement between Executive, on the one hand, and
Employer, on the other hand, or any severance pay or stay bonus plan of Employer
(irrespective of when such agreement is entered into or such plan becomes
effective); (B) if Executive commences any employment with another employer
during the Termination Benefits Period and that other employer offers group
health plan or health insurance benefits reasonably comparable to those
available from Employer, then, the Health Insurance Cost Sharing Benefit
provided under paragraph 7(b)(ii) above shall cease to be payable as of the date
of commencement of such employment; and (C) nothing in this Section 7(b) shall
be construed to affect Executive's right to receive COBRA continuation entirely
at Executive's  own cost to the extent that Executive may continue to be
entitled to COBRA continuation after the Executive's Health Insurance Cost
Sharing Benefit under this Section 7(b)(ii) ceases. Executive shall be obligated
to give prompt notice of the date of commencement of any employment during the
Termination Benefits Period and shall respond promptly to any reasonable
inquiries concerning any employment in which Executive may be engaged during the
Termination Benefits Period. The Termination Benefits shall be paid by Employer
in installments over the Termination Benefits Period in accordance with the
customary payroll practices of Employer (net of required deductions and
withholdings); provided, that the first payment shall be made on the next
regularly scheduled payroll date following the sixtieth (60th) day after the
date of termination and shall include payment of any amounts that would
otherwise be due prior thereto.

(c)Termination Upon Death. In the event of a termination of Executive’s
employment due to death, Employer shall pay to Executive’s estate an amount
equal to one hundred percent (100%) of Executive’s Base Annual Salary at the
rate in effect immediately prior to such termination (the “Death Benefit”), less
the amount of any life insurance benefits which Executive's estate or any of
Executive's beneficiaries receive under any Employer-provided life insurance
plan or program in which Executive was participating at the time of his/her
death.  Any Death Benefit payable pursuant to this Section 7(c) shall be paid in
a lump sum payment (net of any tax and any other required withholdings) to the
beneficiary designated in writing by Executive, or if no beneficiary was
designated, to his/her estate, as soon as is practicable following Executive’s
death.

(d)Exclusivity of Termination Benefits.  Except as may otherwise be set forth in
Exhibit A hereto, Executive shall not be entitled to any payments or benefits
due to the expiration or

2

--------------------------------------------------------------------------------

 

termination of Executive’s employment with Employer other than those benefits
that are expressly provided for in this Section 7. Without limiting the
generality of the foregoing, the Termination Benefits set forth in Section 7(b),
together with any severance benefits that Executive may be entitled to receive
under any separate severance compensation or change of control or stay-pay
agreement to which Executive may be a party or any separate severance or stay
pay plan in which Executive may be a participant, shall constitute the exclusive
rights and remedies against Employer and its Affiliates to which Executive shall
be entitled by reason of termination or Executive’s employment by Employer
without Cause or by Executive for Good Reason or for any damages arising
therefrom.”


3. Addition of Section 11. The following is hereby added as a new Section 11 of
the Employment Agreement:

“11. Section 409A

(a)The parties agree that this Agreement shall be interpreted to comply with or
be exempt from Section 409A of the Code and the Treasury regulations and
guidance promulgated thereunder (collectively “Code Section 409A”), and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Code Section 409A.  In no
event whatsoever will Employer be liable for any additional tax, interest or
penalties that may be imposed on Executive under Code Section 409A or any
damages for failing to comply with Code Section 409A.

(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits considered “nonqualified deferred compensation” under Code Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from
service.”  If Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Code Section 409A payable on account of
a “separation from service,” such payment or benefit shall be made or provided
at the date which is the earlier of (i) the expiration of the six (6)-month
period measured from the date of such “separation from service” of Executive,
and (ii) the date of Executive’s death (the “Delay Period”).  Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Subsection 11(b) (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed on the first business day following the expiration of the Delay
Period to Executive in a lump sum and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

(c)With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits, to be provided in any other taxable year, and (iii) such payments
shall be made on or before the last day of Executive’s taxable year following
the taxable year in which the expense occurred. For purposes of Code Section
409A, Executive’s right to receive any installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments.  Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of Employer.”

4. Except as otherwise provided herein, capitalized terms used in this Amendment
shall have the definitions set forth in the Employment Agreement.

3

--------------------------------------------------------------------------------

 

5.Except as expressly modified hereby, all terms, conditions and provisions of
the Employment Agreement shall continue in full force and effect.

IN WITNESS WHEREOF, this Agreement has been executed by Employer and by
Executive as of the Effective Date.

 

 

Signature page follows




4

--------------------------------------------------------------------------------

 

EMPLOYER:

FIRST FOUNDATION ADVISORSFIRST FOUNDATION INC.

By:   /s/ John HakopianBy:   /s/ John Hakopian      

Name:    John HakopianName: John Hakopian

Title:      President Title: President

 

 

EXECUTIVE:

 

/s/ Ulrich E. Keller, Jr.

Name:   Ulrich E. Keller, Jr.

 

 

 

 

5